Citation Nr: 0204688	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  95-02 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the appellant filed a timely appeal from an October 
17, 1991 rating decision that denied his application to 
reopen a claim of entitlement to service connection for a 
brain tumor.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel

INTRODUCTION

The appellant had active military service from June 1972 to 
June 1975.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In May 2001 the Oakland, California 
VARO assumed jurisdiction over of the claim and in July 2001 
transferred the case to the Board. 

Pertinent to this matter, the appellant brought an appeal to 
the United States Court of Veterans Appeals (now known as the 
United States Court of Appeals for Veterans Claims and 
hereafter referred to as the Court) from the May 18, 2000 
Board decision.  The Court in May 2001 vacated the May 15, 
2000 decision and remanded the case to the Board for another 
decision taking into account matters raised in its order.

The October 19, 2001 letter from the Board to the appellant's 
attorney invited the submission of additional evidence and 
argument in support of the appeal.  The Board did not receive 
any response from the attorney and the case has been 
forwarded to a Board Member for adjudication.  

The issue of entitlement to an earlier effective date for 
service connection for a brain tumor is discussed further in 
the remand portion of this decision. 


FINDINGS OF FACT

1.  The RO issued a rating decision on October 17, 1991 that 
denied the veteran's application to reopen a claim of service 
connection for a brain tumor identified as fibrillary 
astrocytoma; the RO sent notice of the decision to the 
veteran in November 1991.

2.  The veteran in November 1991 filed a notice of 
disagreement with the October 1991 RO determination, and in 
February 1992 the RO issued a statement of the case and 
appeal instructions.

3.  The veteran's correspondence received at the RO on 
November 4, 1992 liberally construed did constitute a timely 
substantive appeal from the October 17, 1991 rating decision.


CONCLUSION OF LAW

A substantive appeal of the October 17, 1991 rating decision 
was timely filed.  38 U.S.C.A. §§ 5107, 7105, 7108 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 
(2001), in accord 38 C.F.R. §§ 19.117, 19.123, 19.129, 
19.130, 19.192 (in effect prior to March 4, 1992), 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3,159 and 3.326(a)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The record shows that the veteran filed his initial claim 
with VA in July 1979 to establish entitlement to service 
connection for a brain tumor.  The Board decision in October 
1982 affirmed the RO rating decision in September 1979 that 
denied his claim.  He perfected with a completed VA Form 1-9 
in June 1981.

Thereafter, through correspondence to the RO in March 1984 (a 
typed and signed VA Form 21-4138) he sought to "re-open" 
the claim with additional medical evidence.  He did not 
complete an appeal from a March 1984 RO decision.  His 
correspondence that VA received in July 1985 was accepted as 
an application to reopen the claim and a July 1985 RO rating 
decision denied his application.  

His appeal (perfected with a completed VA Form 1-9 in March 
1986) led to a Board decision in July 1986 that affirmed the 
July 1985 RO rating decision.  The Board affirmed its July 
1986 decision on reconsideration in June 1987.  

The appellant in April 1988 asked for an extension of time to 
reopen his claim of service connection for a brain tumor.  
The correspondence was VA Form 21-4138 hand-written.  The RO 
letter issued in response explained that there was no time 
limit to reopen the claim and he could do so if he felt that 
he had new and material evidence.  Then late in 1988 he asked 
the RO to provide a copy of his record to a service 
organization representative, which the RO completed in early 
1989.  Several months later the RO advised him of the 
previous mailing in response to a duplicate request.  The 
veteran also wrote to a Member of Congress regarding this 
claim and informed the RO late in 1989 that, in essence, he 
desired to file a notice of disagreement with the Court 
regarding the July 1986 Board decision.

Through his correspondence to the RO in July 1991 similar in 
form and content to the 1984 VA Form 21-4138 he once again 
sought to "re-open" his claim for service connection for 
astrocytoma.  The RO issued a rating decision on October 17, 
1991 that declined to reopen the claim.  An explanation of 
his appeal rights was enclosed with the RO notice letter of 
November 18, 1991 that advised him the evidence he submitted 
was not material.  A copy of the letter was furnished to The 
American Legion.  

His notice of disagreement in November 1991 argued the recent 
RO rating decision was based on clear and unmistakable error 
(CUE).  He asked for a statement of the case so that he "may 
further my appeal".  The RO enclosed a VA Form 1-9 with the 
statement of the case it issued in February 1992 that 
addressed new and material evidence.  This correspondence was 
mailed to his address of record.

The RO received a typed VA Form 21-4138 on November 4, 1992 
that contained the following information:

"I formally request to re-open my service disability 
claim for astrocytoma." 

"I believe that the previous DVA denials were based 
upon clear and unmistakable error."

"Please award service connection based upon 38CFR 
3.303(d)." 

The form was signed and dated November 2, 1992.

The June 1993 RO rating decision once again declined to 
reopen the claim.  The rating decision noted that a claim was 
received on November 4, 1992.  The veteran appealed the June 
1993 RO decision.  The statement of the case showed that the 
November 1992 correspondence was accepted as a request to 
reopen the claim of service connection.  At an RO hearing in 
April 1994 the representative raised the issue of timeliness 
of appeal and the RO hearing officer referred the matter for 
adjudication (Transcript at 2-3).  

The RO rating decision in November 1994 held that the veteran 
did not submit a timely substantive appeal from the October 
1991 RO rating determination and also found there was no CUE 
in prior decisions that denied service connection for a brain 
tumor.  Regarding timeliness of appeal, the decision referred 
to the content of the November 1992 correspondence and that 
it was speculative to conclude that he wished to continue the 
appeal.  The RO notice letter in 1994 contained a copy of the 
rating decision.

The substantive appeal form received at the RO in January 
1995 mentioned the issue of timeliness arguing that 
regulations do not require use of a specific VA form to 
perfect an appeal. It was argues that the RO committed CUE 
when it construed the November 1992 correspondence as an 
application to reopen the claim.  Thereafter, pursuant to an 
October 1998 Board remand, a statement of the case was issued 
in March 2000 and the RO received the appeal later in March 
2000.  

Therein his attorney argued that the RO hearing officer in 
April 1994 determined correctly that the veteran's request to 
reopen the claim in November 1992 constituted a timely 
substantive appeal.  The veteran appealed the May 2000 Board 
decision on this issue.

The record shows that the Board in September 2000 issued a 
decision that granted entitlement to service connection for a 
brain tumor.  The RO rating decision in November 2000 that 
implemented the Board decision assigned a November 4, 1992 
effective date for a 100 percent rating for fibrillary 
astrocytoma.  The RO issued notice in November 2000.  In May 
2001correspondence to the RO the attorney noted being advised 
of the Secretary's motion to remand the veteran's claim to 
the Board to be "reworked" pursuant to the Veteran's Claims 
Assistance Act of 2000 (VCAA).


Criteria

The Statement of the Case will be forwarded to the appellant 
at the latest address of 
record and a separate copy provided to his or her 
representative (if any). With the Statement of the Case, the 
appellant and the representative will be furnished 
information on the right to file, and time limit for filing, 
a Substantive Appeal; information on hearing and 
representation rights; and a VA Form 9, ``Appeal to Board of 
Veterans' Appeals.''  38 C.F.R. § 19.30, in accord 38 C.F.R. 
§ 19.121, in effect prior to March 4, 1992.

The agency of original jurisdiction may close the appeal 
without notice to an appellant or his or her representative 
for failure to respond to a Statement of the Case within the 
period allowed. However, if a Substantive Appeal is 
subsequently received within the 1-year appeal period (60-day 
appeal period for simultaneously contested claims), the 
appeal will be considered to be reactivated.  38 C.F.R. 
§ 19.31, in accord 38 C.F.R. § 19.124, in effect prior to 
March 4, 1992.




Whether a Notice of Disagreement or Substantive Appeal has 
been filed on time is an appealable issue. If the claimant or 
his or her representative protests an adverse determination 
made by the agency of original jurisdiction with respect to 
timely filing of the Notice of Disagreement or Substantive 
Appeal, the claimant will be furnished a Statement of the 
Case.  38 C.F.R. § 19.34, in accord 38 C.F.R. § 19.135, in 
effect prior to March 4, 1992.

All claimants have the right to appeal a determination made 
by the agency of original jurisdiction that the Board does 
not have jurisdictional authority to review a particular 
issue. This includes questions relating to the timely filing 
and adequacy of the Notice of Disagreement and the 
Substantive Appeal. Subject to review by courts of competent 
jurisdiction, only the Board of Veterans' Appeals will make 
final decisions with respect to its jurisdiction.  38 C.F.R. 
§ 20.101, in accord 38 C.F.R. § 19.1, in effect prior to 
March 4, 1992.

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal. 38 C.F.R. 
§ 20.200, in accord 38 C.F.R. § 19.117, in effect prior to 
March 4, 1992.

A Substantive Appeal consists of a properly completed VA Form 
9, ``Appeal to Board of Veterans' Appeals,'' or 
correspondence containing the necessary information. If the 
Statement of the Case and any prior Supplemental Statements 
of the Case addressed several issues, the Substantive Appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed. The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed. 

To the extent feasible, the argument should be related to 
specific items in the Statement of the Case and any prior 
Supplemental Statements of the Case. 

The Board will construe such arguments in a liberal manner 
for purposes of determining whether they raise issues on 
appeal, but the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination, or 
determinations, being appealed. The Board will not presume 
that an appellant agrees with any statement of fact contained 
in a Statement of the Case or a Supplemental Statement of the 
Case which is not specifically contested. Proper completion 
and filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal. 38 C.F.R. 
§ 20.202, in accord 38 C.F.R. §§ 19.123, 19.126, in effect 
prior to March 4, 1992.

The Notice of Disagreement and Substantive Appeal must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
Department of Veterans Affairs records have been transferred 
to another Department of Veterans Affairs office.  In that 
case, the Notice of Disagreement or Substantive Appeal must 
be filed with the Department of Veterans Affairs office which 
has assumed jurisdiction over the applicable records. 
38 C.F.R. § 20.300, in accord 38 C.F.R. § 19.127, in effect 
prior to March 4, 1992.

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302, in accord 
38 C.F.R. § 19.129, in effect prior to March 4, 1992.

An extension of the 60-day period for filing a Substantive 
Appeal, or the 60-day period for responding to a Supplemental 
Statement of the Case when such a response is required, may 
be granted for good cause. 

A request for such an extension must be in writing and must 
be made prior to expiration of the time limit for filing the 
Substantive Appeal or the response to the Supplemental 
Statement of the Case. The request for extension must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed, unless notice has been received that the applicable 
records have been transferred to another Department of 
Veterans Affairs office. A denial of the request for 
extension may be appealed to the Board.  38 C.F.R. § 20.303, 
in accord 38 C.F.R. § 19.130, in effect prior to March 4, 
1992.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103, in accord 38 C.F.R. § 19.192, in effect prior to 
March 4, 1992.


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001).  VA has issued final 
regulations to implement the VCAA.  VA has stated that the 
implementing regulations confer no additional rights than 
provided for in the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 
and 3.326(a)).  

According to Congress it was intended that the VCAA would 
apply to pending claims.  The VA General Counsel has 
determined that the VCAA is more favorable to claimants than 
the law in effect prior to its enactment.  See Janssen v. 
Principi, 15 Vet. App. 370, 375 (2001).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).  Because of the change in the law 
brought about by the VCAA, the Court granted the appellee's 
unopposed motion to remand.  However, the attorney has not 
responded regarding the VCAA or to the Board's invitation for 
any other evidence and argument.  The Court has recognized as 
valid an expressed or implicit waiver of any additional 
assistance or case development contemplated in the VCAA.  See 
Janssen, 15 Vet. App. at 377 citing Williams v. Principi, 15 
Vet. App. 189 (2001) (en banc), Tellex v. Principi, 15 Vet. 
App. 233, 240 (2001), and Maxson v. Principi, 15 Vet. App. 
241, 242 (2001) (per curiam order), holdings that permitted 
waivers of consideration of the VCAA on appeal noting that, 
in Tellex, and Maxson, a failure on the part of represented 
parties to raise it was sufficient.  

The Board must observe that nothing in the record or through 
the VCAA would serve to justify tolling of the time period 
for filing a substantive appeal.  Tetro v. Gober, 14 Vet. 
App. 100 (2000) provided for review of unappealed decisions 
where grave procedural error had occurred so as to render the 
decision nonfinal.  Other examples of grave procedural error 
referred to in Tetro were Tablazon v. Brown, 8 Vet. App. 359, 
361 (1995) (failure to provide a statement of the case after 
receiving a notice of disagreement); Hauck v. Brown, 6 Vet. 
App. 518, 519 (1994) (failure to provide notification of 
denial tolls period to file a notice of disagreement); Kuo v. 
Derwinski, 2 Vet. App. 662, 666 (1992) (failure to send 
statement of the case to accredited representative tolled 60 
day period to respond) and Ashley v. Derwinski, 2 Vet. App. 
307, 311 (1992) (evidence sufficient to rebut presumption of 
administrative regularity for mailing of appeal notice).  

None of these apply to the facts at hand regarding the 
October 1991 RO rating decision.  There is no argument that 
the appellant did not receive adequate notice and appeal 
rights as provided in the regulations in effect at that time.  
Nor does the veteran argue that he was the victim of bad 
advice or misinformation regarding the claim.  See, for 
example, Bone v. Brown, 9 Vet. App. 446 (1996); Walker v. 
Brown, 8 Vet. App. 356 (1995); Lozano v. Derwinski, 1 Vet. 
App. 184, 186 (1991).  

However, equitable tolling may be an available remedy if the 
appellant can show VA misled him, and that he reasonably 
relied on the misrepresentation by neglecting to file an 
appeal.  The evidence does not show that.  There has been no 
argument in support of the claim to justify a belief there 
was misinformation or other dilatory action by VA.  See McCay 
v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997) and Elsevier 
v. Derwinski, 1 Vet. App. 150, 153-55 (1991), interpreting 
Irwin v. Department of Veterans Affairs, 498 U.S. 89, 95-96 
(1990), see also Bailey v. West, 160 F.3d 1360 (Fed. Cir. 
1998).  

The question here is arguably a purely legal question that 
the VCAA would not affect.  See for example Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001), see also Beyrle v. 
Brown, 9 Vet. App. 24 (1996) holding that the issue of 
whether the appellant has filed a substantive appeal is an 
issue of law, which the Court reviews de novo.  In any event, 
the Board finds no deficiency from the perspective of duty to 
assist. 

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determination through the 
notification and statement of the case.  The record shows 
that the appellant was afforded the opportunity to submit 
arguments in support of the claim and did so.  The case turns 
on the interpretation of evidence of record.  There is no 
argument that crucial evidence exists that was not obtained 
or accounted for. McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  See 
also Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  


Timeliness of Appeal

The issue for the Board is whether the veteran filed a timely 
substantive appeal of the October 17, 1991 RO rating 
decision.  

The law and implementing regulations are precise in requiring 
that an appeal must include a timely notice of disagreement 
and, after receipt of a statement of the case, a timely filed 
substantive appeal.  38 U.S.C.A. §§ 7105, 7108; 38 C.F.R. 
§ 20.200. 

The Board observes that effective March 4, 1992 during the 
appeal period the procedural rules were amended.  See 57 Fed. 
Reg. 4088-4113 (February 3,1992).  Since current and prior 
versions of procedural rules were applicable, the Board is 
mindful of the holding in Karnas v. Derwinski, 1 Vet. App. 
308, 311 (1991).  However, the changed regulations pertinent 
to this claim are essentially neutral since there were no 
pertinent substantive changes in addition to merely 
renumbering various procedural rules and relocating them.  
The Rules of Practice and the Appeals Regulations were 
renumbered and the material was reorganized so that related 
material appeared together.  See 54 Fed. Reg. 34334 (August 
18, 1989).  Therefore the Board will refer only to the 
current rules as needed.  See also VAOPGCPREC 3-00.

It is clear that a claimant must file a jurisdictional-
conferring VA Form 1-9, or correspondence containing the 
necessary information, within the remainder of the one-year 
period from the date the notification of the RO decision was 
mailed or 60 days from the date of the statement of the case, 
whichever period is later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b); Fenderson v. West, 12 Vet. App. 119 
(1999); Archbold v. Brown, 9 Vet. App. 124, 132 (1996).  This 
affords the appellant the opportunity to consider the reasons 
for an adverse RO decision and to formulate and present 
specific arguments with respect to the decision.  38 C.F.R. § 
20.202; Roy v. Brown, 5 Vet. App. 554 (1993).  The statement 
of the case frames the Agency's view of the case, and is 
meant to assist the veteran in gaining every benefit that can 
be supported in law.  

The veteran is also required to file a substantive appeal.  
See 38 U.S.C. § 7105(d)(3) (1994) ("Claimant should set out 
specific allegations of error in fact and law, such 
allegations related to specific items in the statement of the 
case").  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  

The benefits sought on appeal must be clearly identified.  
See Hamilton v. Brown, 39 F.3d 1574, 1576 (Fed. Cir. 1994).  
The veteran then selects the issues upon which he seeks to 
appeal to the Board, and specifies arguments relating to 
errors of fact or law made by the RO in reaching the 
determination being appealed.  The Board is obliged to 
consider all the arguments made by the veteran and to 
construe those arguments liberally in determining whether the 
veteran has raised any appealable issues.  See Smith v. 
Brown, 35 F.3d 1516, 1520 (Fed. Cir. 1994).

The Board must observe that the veteran's accredited 
representative was also furnished a copy of the written 
notice and the statement of the case.  However, there is no 
more explicit correspondence on file from the representative 
or the veteran that could serve as a substantive appeal.  38  
C.F.R. § 20.301.  Nor was an extension of the time to file a 
substantive appeal requested by either the veteran or his 
representative, although the information provided to the 
veteran with the statement of the case directed him to the 
appeal form and necessary information.  

There was no deficiency of notice to the veteran and there is 
no argument that a mitigating factor prevented the timely 
filing of his substantive appeal.  See Roy v. Brown, 5 Vet. 
App. 554, 556 (1993) and Jamias v. Derwinski, 2 Vet. App. 
507, 509 (1992).  Thus the appellant stands on the November 
1992 correspondence as a timely filed substantive appeal. 

Upon review of the evidence, the Board concludes that the 
veteran filed an appeal of the October 1991 rating decision 
in a timely manner.  The circumstances surrounding the notice 
of disagreement suggest he or his representative was likely 
notified or advised of the adverse determination before the 
RO issued written notice on November 18, 1991.  However, the 
issue is whether a substantive appeal was filed.  He was 
furnished a statement of the case on February 19, 1992, which 
allowed him several months to complete his appeal within the 
applicable period.  38 C.F.R. § 20.302.

The RO after receipt of the November 1992 correspondence 
adjudicated the claim in June 1993 as a claim to reopen which 
had been filed in November 1992.  He was advised accordingly 
in July 1993 and through the statement of the case in early 
1994.  Thus the RO in essence closed the appeal from the 
October 1991 rating decision, as it did not treat the 
November 1992 correspondence as a substantive appeal.  Rowell 
v. Principi, 4 Vet. App. 9, 16-18 (1993).  The veteran's 
attorney formally raised the timeliness issue at the RO 
hearing in 1994 through a discussion of the November 1992 
correspondence (T 1-2).  The RO hearing officer then referred 
the matter for initial adjudication. 

The Board finds the veteran's correspondence received on 
November 4, 1992 does meet essential criteria for acceptance 
as a substantive appeal.  Construed liberally it reasonably 
identifies the elements for a valid substantive appeal.  The 
Board must not overlook its obligation to construe liberally 
a claimant's submissions in the nonadversarial setting of the 
VA claims adjudication process.  Although the correspondence 
in question when viewed separately appears in part 
unambiguous in seeking to "reopen" the claim, when viewed 
with the notice of disagreement it raises doubt as to the 
veteran's intention to abandon the appeal.  

The reference to CUE in the same correspondence combines 
different theories of reviving finally adjudicated claims.  
However CUE or obvious error was the basis for his seeking to 
appeal the October 1991 decision.  He was not a pro se 
appellant, but the Board is bound by the regulation that 
requires the appeal to be liberally construed.  See for 
example Verdon v. Brown, 8 Vet. App. 529, 533 (1996).  The RO 
felt that it was purely speculative to find an appeal in the 
November 1992 correspondence but the rating decision focused 
on the statement seeking to "re-open" the claim.  

Viewed liberally, the November 1992 correspondence did 
identify the issue being appealed and did contain argument as 
to specific errors of fact or law in the October 1991 
decision.  This information is necessary information required 
for a substantive appeal.  The reference to CUE in the 
November 1992 correspondence takes on importance when viewed 
with the notice of disagreement.  
There, CUE was the basis for disagreeing with the October 
1991 decision.  In other words not finding new and material 
evidence was obvious or clear error in the veteran's mind.  
Although the November 1992 correspondence did not focus the 
CUE argument only to the October 1991 decision, it did not 
exclude it.  

The Board observes that the statement of the case in 1992 did 
not mention CUE or suggest any alternative claim was being 
raised, so there could be no ambiguity as to whether the 
veteran was arguing with information presented in the 
statement of the case.  See Fenderson v. West, 12 Vet. App. 
119, 129-32 (1999) and Archbold v. Brown, 9 Vet. App. 124, 
132 (1996).  He merely continued his argument as expressed in 
the notice of disagreement.

In this regard, a CUE claim presupposes that the challenged 
decision is final, see Norris (Robert) v. West, 12 Vet. App. 
413, 422 (1999); Crippen v. Brown, 9 Vet. App. 412, 417-18 
(1996), and if viewed narrowly the November 1992 
correspondence referencing CUE would not in and of itself 
suffice as an appeal regarding new and material evidence 
since it seeks to reverse a final decision not reopen it for 
readjudication based on new and material evidence.  See for 
example Hayre v. Principi, 15 Vet. App. 48, 59-60 (2001).  
The statement of the case did not offer any explanation 
regarding the distinction between new and material evidence 
and the CUE theories to revive a final adjudication 
determination.  The RO found the notice of disagreement 
framed in CUE terms and requesting a statement of the case 
was a sufficient expression of disagreement with the rating 
decision.  There was no coexisting claim for CUE that could 
have led to confusion as to what decision the veteran 
intended to appeal.

The November 1992 correspondence did not refer expressly to 
new and material evidence or state this was an appeal of an 
issue listed in the statement of the case.  However it was 
not a duplicate of the notice of disagreement, which asked 
for a statement of the case and identified the rating 
decision being appealed.  The characteristics of the November 
1992 correspondence are sufficiently different from the facts 
present in Fenderson, 12 Vet. App. at 129-31, that reached a 
different result. 

The Board is required to "review all issues which are 
reasonably raised from a liberal reading of the appellant's 
substantive appeal."  Myers v. Derwinski, 1 Vet. App. 127, 
130 (1991).  Although the appellant arguably mischaracterized 
the claim through the reference to CUE, it is clear that 
based on the November 1992 correspondence that he desired 
review by the Board of the October 1991 rating decision.  He 
repeatedly and specifically disagreed with the findings of 
that decision in essence asserting it was error to find new 
and material evidence had not been submitted.  The 
assertions, when read liberally, must be considered a request 
for a review of the October 1991 rating decision.  

It is this evidence which the Board finds in favor of the 
claim that a valid substantive appeal was filed.  The 
statement does not mention new and material evidence 
expressly but liberally construed it does set out arguments 
specific enough of errors of fact or law made by the RO in 
its denial of his application to reopen.  

The appellate process within VA is intended to be informal 
and nonadversarial. The failure to construe the appellant's 
correspondence so as to have raised the new and material 
evidence issue was in contradiction to 38 C.F.R. § 20.202 or 
its predecessor and was a violation of the obligation to 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal.  Under the 
"liberal manner" language, this document should be construed 
as a substantive appeal timely filed.  See for example McGhee 
v. Brown, 6 Vet. App. 414, 415 (1994) citing EF v. Derwinski, 
1 Vet. App. 324, 326 (1991); Myers, 1 Vet. App. at 129. 

The Board is bound by the regulations.  However it must be 
noted that the procedural rules are prescribed under the VA 
Secretary's general authority to issue such rules necessary 
and appropriate to carry out the applicable laws.  The 
"liberal manner" language is in keeping with the pro-
claimant nature of the VA adjudication system.  

The appeal scheme is a multi step process and the veteran's 
argument of obvious or clear error was a sufficient argument 
of error in the October 1991 rating decision to complete the 
final step.  See for example Gallegos v. Principi, 283 F.3d 
1309, 1312-13, 1318 (Fed. Cir. 2002).


ORDER

A substantive appeal of the October 17, 1991 rating decision 
having been timely filed, the appeal is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted earlier in this decision, the November 2000 RO 
decision granted compensation for fibrillary astrocytoma from 
November 4, 1992.  The RO issued notice of the decision late 
in November 2000.  The representative's correspondence of May 
8, 2001, received at the RO several days later, was 
described, in part, as a notice of disagreement.  The 
attorney noted the November 2000 award of service connection 
for a brain tumor and that the veteran was appealing the 
effective date for the award.  Thus a notice of disagreement 
was filed within a year of notice.




The appellant has filed a timely notice of disagreement, and 
the record does not reflect that the RO has acknowledged the 
notice of disagreement or issued a statement of the case in 
response the appellant's request.  Thus, the Board must 
proceed as if no statement of the case were issued, which in 
such circumstances is a procedural defect requiring a remand.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).  

However, before the issue is returned to the Board it must be 
perfected by filing a timely substantive appeal.  
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 38 C.F.R. 
§§ 20.200, 20.201, 20.300 (2000).  

Although the issue now before the Board has similar elements 
to the claim for an earlier effective date, there is an 
alternative theory available, that could provide the benefit 
regardless of the decision in this appeal.  The attorney in 
May 2001 only stated that the veteran disagreed with the 
effective date rather than providing information as to what 
effective date was being sought or the theory of the claim.  

In any event, it is pertinent to note that the Board in 
February 2001 dismissed the veteran's motion seeking review 
of Board decisions in 1982, 1986 and 1987 on the basis of CUE 
without prejudice to refiling.  Thus, the Board finds a 
potential exception to the mootness doctrine in this 
circumstance.  See, for example, Thomas v. Brown, 9 Vet. 
App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367-
68 (1995) and Bond v. Derwinski, 2 Vet. App. 376, 377 (1992).  
See also ZP v. Brown, 8 Vet. App. 303, 304 (1995).

The Board observes that the recently published regulations 
that are effective February 22, 2002 permit the Board to 
obtain evidence and cure procedural defects without 
remanding.  They were not intended to preclude a remand in 
all circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 
2002) (to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304).  

See Chairman's Memorandum No. 01-02-01 (January 29, 2002) 
para. 9(c)(3) noting Manlincon remands are one of the actions 
that must be accomplished at the VARO level on account of 
current law requiring it.  

The Board must remind the RO to insure that any additional 
due process requirements applicable as a result of the 
enactment of the VCAA and its implementing regulations are 
completed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West Supp. 2001) and 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 
and 3.326(a)).  

The representation agreement signed in July 1997 provides 
that a copy of all written contacts will be made with the 
attorney as well as the client and that all telephone 
contacts must be made exclusively through the attorney.

In view of the applicable legal precedent mentioned above, as 
applied to the facts of this appeal, the case is remanded for 
the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should issue a statement of 
the case addressing the issue of 
entitlement to an effective date, prior 
to November 4, 1992, for service 
connection of fibrillary astrocytoma.  
The appellant should be advised of the 
requirements necessary to perfect a 
timely appeal if he wishes appellate 
review.  The RO should insure that the 
representative is provided a copy of all 
pertinent correspondence and that all 
contacts are completed in accordance with 
the applicable provision of the 
representation agreement.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

